                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DEREK MILLS,

                Plaintiff,

        v.                                                        Case No. 20-CV-381

THOMAS NELSON, et al.,


                Defendants.


                      DECISION AND ORDER ON DEFENDANTS’
                        MOTION FOR SUMMARY JUDGMENT


        Plaintiff Derek Mills, a Wisconsin inmate representing himself, filed a lawsuit

under 42 U.S.C. § 1983, alleging that defendants violated the Eighth Amendment

when they failed to protect him from another inmate. Before me is defendants’ motion

for summary judgment. For the reasons explained below, I will grant the motion and

dismiss this case.

                                       RELEVANT FACTS 1

        Mills is incarcerated at Waupun Correctional Institution. (ECF No. 15 at ¶1.)

At the relevant time, defendant Robert Drehmel was a Correctional Sergeant and

defendant Thomas Nelson was a Lieutenant. (Id. at ¶3-4.) On December 17, 2019,

Mills approached Drehmel and handed him a note that he said inmate Julius



1
 Mills did not respond to defendants’ proposed findings of fact as required by Civil L.R. 56(b)(2)(B)(i), so
the Court deems the facts admitted for the purpose of deciding summary judgment. Civil L.R. 56(b)(4).



             Case 2:20-cv-00381-NJ Filed 02/17/21 Page 1 of 7 Document 24
Garrison had written. (Id. at ¶6.) Mills wanted Garrison placed in temporary lockup.

(Id. at ¶8.) Drehmel does not have authority to separate inmates, so he says he told

Mills he would give the note to a supervisor who would determine what to do. (Id. at

¶¶7, 10.)

       Drehmel then called Nelson and gave him the note. (ECF No. 15 at ¶¶11-12.)

Nelson talked to Mills and told him he would investigate. (Id. at ¶17.) Nelson says he

told Mills that, if Garrison wrote the note, staff would place him in temporary lockup

pending further investigation. (Id.) After reviewing the note, Nelson suspected that

Mills had written it. (Id. at ¶18.) Nelson explains that Mills writes a lot of notes, and

he always dots his “i” with a circle instead of a dot. (Id. at ¶¶18-19.) Nelson collected

writing samples from Mills’ cell to compare them to the note. (Id. at ¶20.) Nelson also

consulted another officer for a second opinion. (Id. at ¶21.) They compared the note

to other notes from Mills and Garrison and determined the note was written by Mills.

(Id. at ¶21.)

       Because he determined Mills had written the note, Nelson did not believe Mills

was in immediate danger from Garrison, so Nelson did not take further action. (ECF

No. 15 at ¶23.) Nelson explains that it is common for inmates to manufacture threats

from other inmates for secondary gain. (Id. at ¶24.) He says that, almost daily, the

security office receives notes from inmates who claim they are being threatened and

ask to be moved to a cell that is quieter or closer to friends. (Id.) Drehmel and Nelson

assert that, before they left for the day, the informed second-shift staff that Mills

reported he had been threatened by Garrison. (Id. at ¶25.)

                                           2



            Case 2:20-cv-00381-NJ Filed 02/17/21 Page 2 of 7 Document 24
      After Drehmel and Nelson ended their workday, Garrison slapped Mills. (ECF

No. 15 at ¶26.) Staff placed Garrison in temporary lockup and issued a conduct report

to him. (Id. at ¶27.)

                        SUMMARY JUDGMENT STANDARD

      Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986); Ames v. Home Depot U.S.A., Inc., 629

F.3d 665, 668 (7th Cir. 2011). When considering a motion for summary judgment, the

court takes evidence in the light most favorable to the non-moving party and must

grant the motion if no reasonable juror could find for that party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 255 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” Anderson, 477

U.S. at 248. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed must

support the assertion by:

           (A) citing to particular parts of materials in the record, including
           depositions, documents, electronically stored information, affidavits
           or declarations, stipulations (including those made for purposes of
           the motion only), admissions, interrogatory answers, or other
           materials; or

           (B) showing that the materials cited do not establish the absence or
           presence of a genuine dispute, or that an adverse party cannot
           produce admissible evidence to support the fact.

                                           3



         Case 2:20-cv-00381-NJ Filed 02/17/21 Page 3 of 7 Document 24
Fed. R. Civ. P. 56(c)(1)(A)-(B). “An affidavit or declaration used to support or oppose

a motion must be made on personal knowledge, set out facts that would be admissible

in evidence, and show that the affiant or declarant is competent to testify on the

matters stated.” Fed. R. Civ. P. 56(c)(4).

                                      ANALYSIS

      Under the Eighth Amendment, prison officials must “take reasonable

measures to guarantee the safety of the inmates.” Balsewicz v. Pawlyk, 963 F.3d 650,

654 (7th Cir. 2020) (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)). For a

prisoner to prevail on a claim that a prison official failed to protect him from another

inmate, the prisoner must prove two components, one objective and one subjective.

Id. First, the prisoner must show that he was “exposed to a harm that was objectively

serious.” Id. (citing Farmer, 511 U.S. at 834). Second, he must show that the prison

official “kn[ew] of and disregarded an excessive risk to the inmate’s health or safety.”

Id. (citing Farmer, 511 U.S. at 837-38).

      Mills asserts that Garrison “physically assaulted” him hours after he told

defendants that Garrison had threatened him in a note. (ECF No. 20 at 2.)

Defendants explain that Garrison slapped Mills with an open hand. Although

arguably insignificant, a jury could reasonably conclude that this “is the kind of in-

prison assault that is simply not part of the penalty that criminal offenders pay for

their offenses against society.” Balsewicz, 963 F.3d at 654 (internal quotation marks

and citations omitted). However, no jury could reasonably conclude that defendants

were deliberately indifferent to the risk of harm that Mills faced.

                                             4



         Case 2:20-cv-00381-NJ Filed 02/17/21 Page 4 of 7 Document 24
      To prevail on his claim, Mills must show that defendants disregarded an

excessive risk to his health or safety. Mills fails to present any evidence from which

a jury could reasonably reach such a conclusion. With regard to Drehmel, Mills

asserts that he should have immediately placed Garrison in temporary lockup, but

Drehmel explains that he did not have the authority to do that, only supervisors have

that authority. As such, Drehmel did all that was in his power to do—he immediately

notified a supervisor and gave him the note so the supervisor could decide how to

proceed. Drehmel’s response is the opposite of deliberate indifference. He did not

disregard the risk to Mills’ safety; he promptly responded to it. Drehmel is entitled to

summary judgment.

      Similarly, no jury could reasonably conclude that Nelson disregarded a risk to

Mills’ safety. Nelson got the note from Drehmel and began an investigation. Because

the handwriting looked like Mills’ handwriting, he gathered writing samples from

Mills and Garrison and compared them to the note. He also sought the second opinion

of another officer, who agreed the note matched Mills’ handwriting.

      Mills insists that Garrison wrote the note, but the Seventh Circuit has

repeatedly said that prison staff do not have to believe everything an inmate says,

especially if the staff member investigates the threat. See Olson v. Morgan, 750 F.3d

708, 713 (7th Cir. 2014). Nelson investigated the note and decided Mills had forged

it. As Nelson explains, inmates frequently falsely claim they are in danger for

secondary gain. Nelson concluded that Mills had written the note to get Garrison



                                           5



         Case 2:20-cv-00381-NJ Filed 02/17/21 Page 5 of 7 Document 24
placed in temporary lockup, and Mills has presented no evidence suggesting that

Nelson’s conclusion was unreasonable.

      Further, even though Nelson concluded the note was forged and even though

defendants did not know of any bad blood between the inmates and had never seen

Garrison threaten Mills, they informed second shift staff of Mills’ concerns. On this

record, no reasonable fact finder could conclude that defendants were deliberately

indifferent to the risk Mills faced. Defendants are entitled to summary judgment.

      IT IS THEREFORE ORDERED that the defendants’ motion for summary

judgment (ECF No. 13) is GRANTED and this case is DISMISSED.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,



                                          6



         Case 2:20-cv-00381-NJ Filed 02/17/21 Page 6 of 7 Document 24
generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 17th day of February, 2021.

                                                   BY THE COURT:


                                                   NANCY JOSEPH
                                                   ___ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _____ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___




                                                   United States Magistrate Judge




                                            7



         Case 2:20-cv-00381-NJ Filed 02/17/21 Page 7 of 7 Document 24
